Title: From John Adams to François Adriaan Van der Kemp, 20 November 1816
From: Adams, John
To: Van der Kemp, François Adriaan



Dr Sir
Quincy Nov. 20. 1816

I believe I must endorse you over, or rather bequeath you as a Legacy to The Philosopher of Montecello! What! Why! Wherefore? Is not the Life of Jesus, in the four Evangelists? Where else can you find it? In the Gospell of St. Thomas? Of the Evangellian Jesus, The Philosopher of Monticello, knows as much as you know, and has Studied it with as critical Attention. And could write it as well in American Language as you could do in Dutch.
It seems to me that I have Seen here at, Montezillo, half a dozen modern Lives of Jesus. Perhaps they have never reached Monticello. This may be no Loss to him, as I declare. It has been no gain to me. I expect nothing therefore, from yours.
The “noble Task” you assign to Norton and Everett, has been already executed by German Divines
What Shall I Say to your profoundly learned Paragraph upon “Ladies dress? All I have to Say is this? The last fashion was the most natural and rational, bating its abuses and Extravagancies, I ever know. But now it is Superceeded by a Slouching Sleave blousa linda System, that is to me disgusting.
I rejoice in the recovery of your daughter, and in all your Felicity.
Je ne Suis pas, même Accademicien.!
For 80 years I have Seen and felt the Fall of Friends Parents Children Grand Children and a Great Grand Child. Oh God! Thou art Sovereign! And I am a Reptile! I am no more Satisfied with French Philosophers, than with Pythagoras, Ocellus Timæus Plato, Aristotle, The Zenda Vesta the Shasta, Sanchoniathon, Zoroaster, or Confucius.
I Say, to all Your Philosophers, Divines, and States men “Ne Sutor Ultra Crepidam.” And now, I know not whether I have Spelled the Latin right.
Aleto Philus’s Memoirs, have planned a Work, which would require fifty years of the Industry of Vanderkemp or Dupuis to execute. Universal Toleration is my universal Conclusion! “Sett free the human Mind.”
I advise you to procure Du Puis; and answer him. I have read him in twelve large Volumes besides a Volume of Platis.
I could answer him in ten Pages, upon my Principles. Upon yours, it would take you twenty Volumes in Folio.
I am, your fatigued Friend
John Adams